DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments, particularly claim amendments, on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 2, 10 and 15 have been cancelled.
Response to Arguments
Applicant's arguments (herein after “arguments”) filed 10/17/2022 have been fully considered but they are not persuasive. At page 11 of such arguments, it is alleged that neither Barth nor An disclose or suggest the newly amended claims 1 and 9, amended dated 10/17/2022. Yet, at least [0005] and [0029 of An discloses: “removing holes remaining in a channel of a selected memory block in a read operation, and an operating method of the memory system.” This obviates the newly added claim limitation on claim 1 of “wherein the channel initialization operation is performed to remove hot holes remaining in a channel of the selected memory block; as well as the newly added claim limitation on claim 9 of “remove hot holes remaining in a channel of a selected memory block,” also operable in a read operation.
The arguments seem to allege that the limitations of rejected claim(s) 2 and 10, now added to claim(s) 1 and 9, respectively, are not found in the teachings of the prior art references previously cited. This is not persuasive. Claim 2 read: wherein one of a single plane read operation and a multi-plane read operation is performed based on the read mode of the read operation. While claim 9 presented substantially similar limitation. The previous Office action dated 7/18/22 provides [0029] in the teachings of An as at the very least obviating such claim limitations; moreover, relevantly and complementarily, FIGS. 6-7 and [0081-0083] of An, in regard to at least complementary claim 3, also provide teachings that at the very least obviate previously presented claims 2-3 and 10-11. To be clear, claims 2 and 10 claim in the alternative, either single plane OR multi-plane read operation. At least [0029] of An teaches: “For example, the initial turn-on setting component 1210 may set, to a first initial turn-on time in a read operation of a first selected page during the read operation of the selected memory block, and set, a second initial turn-on time in a read operation of the other pages.” (emphasis added)
Thus, for at least the reasons set forth above, this Office action is made FINAL.
Terminal Disclaimer
The terminal disclaimer filed on 10/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11275526 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
					Allowable Subject Matter
Claim(s) 14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20120216059 to Barth et al. (“Barth”) in view of U.S. Patent/Publication No. 20190214093 to An (“An”).  
As to claim 1, Bart teaches substantially the claimed invention, including: A memory device comprising: a memory cell array including a plurality of planes (As fond in at least FIGS. 2-6: memory system 100 in FIG. 2, 110 in FIG. 3, etc., comprising plurality of planes such as 110-116 in FIG. 2); a peripheral circuit configured to perform a read operation 5including a channel initialization operation on a selected memory block among a plurality of memory blocks included in each of the plurality of planes (As found in at least the Abstract, [0012], [0016], [0038], etc.).
While Barth provides evidence of read operations of the memory device that include control logic configured to control the peripheral circuit to perform the read operation including the channel initialization 10operation (As found in at least FIG. 2, [0039], [0042]).
Barth may not expressly teach wherein the control logic sets an activation time of the channel initialization operation based on a read mode of the read operation.
However, relevantly and complementarily, An teaches control logic sets an activation time of the channel initialization operation based on a read mode of the read operation (As found in at least FIGS. 1-2, 7A: control logic 300, under control of memory controller 1200, performs read operations channel activations based on read mode: as found in at least FIG. 6).
Section (3) above in this Office action is referenced herein fully and completely and made integral part of the claim rejection.
Barth and An are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory read operations.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Barth as set forth in this Office action and as found in the reference with the relevant and complementary teachings of An also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: read operations are common to memory devices: if programmed data cannot be read out, a memory lacks purpose. Both Barth and An provide teachings of memory data access in the form or reading operations; such reading operations may be long or short depending on read-mode techniques, and/or may be long or short depending on number of devices being accessed. Depending on memory type, long or short reading operations provide advantages inherent to the design of such memory types; after all, no design of anything, it is believed, would provide inherent, built-in disadvantages.
Therefore, it would have been obvious to combine Barth with An to make the above modification.
As to claim 3, at least An teaches wherein when the read 20operation is the multi-plane read operation, the control logic sets the activation time of the channel initialization operation to a first time, and when the read operation is the single plane read operation, the control logic sets the activation time of the channel 41PA4632-0 initialization operation to a second time shorter than the first time (As found in at least FIGS. 6-7 and [0081-0083]).
As to claim 4, see rejection to at least claim 3, wherein multi-plane read operations include longer times.
As to claim 5, at least An teaches wherein the control logic 10comprises: an operation mode determination circuit configured to determine the read mode based on a command received externally from the memory device; and a channel initialization period setting circuit configured to 15set the activation time of the channel initialization operation based on a determination result of the operation mode determination circuit (As found in at least FIG. 1: commands, including read operations, mode operations are received from an external host 2000, and memory controller 1200 that includes 1210 configures activation/operation times).
As to claim 6, at least An teaches wherein the channel 20initialization operation is an operation of electrically connecting a channel and a source line of the selected memory block by applying a turn-on voltage to word lines and select lines of the selected memory block (As found in at least FIGS. 4-5, 7A and at least [0054]).
As to claim 7, at least An teaches wherein a read voltage and a pass voltage are applied to the word lines of the selected memory block after the channel initialization operation (As found in at least FIG. 7A).
As to claim 8, at least An teaches wherein the peripheral circuit comprises: a voltage generation circuit configured to generate the turn-on voltage, the read voltage, and the pass voltage; and a row decoder configured to selectively apply the turn-on 10voltage, the read voltage, and the pass voltage to the select lines and the word lines of the selected memory block (As found in at least FIG. 2: at least voltage generation circuit 210, row decoder 220).
As to claim 9, see rejection to at least claim(s) 1, 5 and 7; moreover, the method is inherently taught by the apparatus.
Section (3) above in this Office action is referenced herein fully and completely and made integral part of the claim rejection.
As to claim(s) 11, see rejection to at least claims(s) 3.
As to claim 12, see rejection to at least claims(s) 4.
As to claim 13, see rejection to at least claims(s) 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827